DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
Below is the Final Action on the Merits for claims 1 – 10 and 12 – 20. Claim 11 is cancelled.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the handle is hollow and configured to retain a spare squeegee blade must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 4 and 6 – 10 are rejected under 35 U.S.C. 103 as being unpatentable over Varner (U.S. Patent Publication No. 2015/0298659 A1) in view of Louk (U.S. Patent No. 2,772,435).
Regarding Independent Claim 1, Varner teaches a mirror cleaning device (tool, 100) comprising: a head (Annotated Fig. 2) comprising a connecting bar (handle grip, 204) and a cleaning blade retaining rail (Annotated Fig. 2) attachable to the connecting bar (204); a cleaning blade (squeegee panel, 104) retained by the cleaning blade retaining rail (Annotated Fig. 2); a connector (annular recess, 108): and a handle (pole handle, 107) attachable to the connecting bar (204) of the head (Annotated Fig. 2) via the connector (108).  


    PNG
    media_image1.png
    466
    614
    media_image1.png
    Greyscale

Varner does not teach a pair of springs attachable to the cleaning blade retaining rail adjacent to a pair of ends of the cleaning blade retaining rail; a hollow handle and wherein the pair of springs are configured to allow the cleaning blade retaining rail to pivot up to thirty degrees forward or backward.
Louk, however, teaches a spring means (22) attachable to the cleaning blade retaining rail (13) adjacent to a pair of ends of the cleaning blade retaining rail (13; @ 18 and 19); a hollow handle (27) and wherein the spring means (22) is configured to allow the cleaning blade retaining rail to pivot up to thirty degrees forward or backward (Col. 2,lines 47 – 71; further the limitation is the intended use of the device and it has been held that the recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations; Further Louk is capable of allowing the retaining rail to pivot as it allows for the blade and rail to adapt to curvature of windshield.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Varner to further include switching the fastening means of Varner (screws) to further include springs attachable to the cleaning blade retaining rail adjacent to a pair of ends of the cleaning blade retaining rail since it has been held to be within the general skill of a worker in the art to select a connection means  on the basis of its suitability for the intended use of the device.
Further, one of ordinary skill in the art would look to utilize the one spring of Louk to attach the cleaning blade retaining rail adjacent to the pair of ends of the cleaning retaining rail since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.
Regarding Claim 2, Varner, as modified, teaches the mirror cleaning device (tool, 100) wherein the cleaning blade (104) is removable from the cleaning blade retaining rail (via screws, 105; Annotated Fig. 2).  
Regarding Claim 3, Varner, as modified, teaches the mirror cleaning device (tool, 100) wherein the cleaning blade (106) is flexible (Paragraph [0020]).  
Regarding Claim 4, Varner, as modified, teaches the mirror cleaning device (tool, 100) wherein the cleaning blade (104) is a squeegee blade (Paragraph [0020]; Fig. 2).  
Regarding Claim 6, Varner, as modified, teaches the mirror cleaning device (tool, 100) wherein the connecting bar (204) extends perpendicularly from the handle (107; Fig. 2).  
Regarding Claim 7, Varner, as modified, teaches the mirror cleaning device (tool, 100) wherein the connecting bar (204) extends in-line with the handle (107; Fig. 2).  
Regarding Claim 8, Varner, as modified, teaches the mirror cleaning device (tool, 100) wherein the cleaning blade retaining rail (Annotated Fig. 2) is fixedly connected to the connecting bar (204; Annotated Fig. 2).  
Regarding Claim 9, Varner, as modified, teaches the mirror cleaning device (tool, 100) wherein the connecting bar (204) comprises a pair of connecting members (105) for engaging the cleaning blade retaining rail (Annotated Fig. 2).  
Regarding Claim 10, Varner, as modified, teaches the mirror cleaning device (tool, 100) wherein the pair of connecting members (105) frictionally engage the cleaning blade retaining rail (Annotated Fig. 2).  

Claims 5, 12 – 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Varner (U.S. Patent Publication No. 2015/0298659 A1) in view of Henningsen (U.S. Patent Publication No. 2013/0097793 A1).
Regarding Claim 5, Varner, as modified, teaches all of the elements of claim 1 as discussed above.
Varner does not explicitly teach the mirror cleaning device wherein the cleaning blade retaining rail comprises a groove for retaining the cleaning blade.  
Henningsen, however, teaches a mirror cleaning device (10) wherein the cleaning blade retaining rail (24) comprises a groove (Annotated Fig. for retaining the cleaning blade (26).  

    PNG
    media_image2.png
    445
    707
    media_image2.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the device of Henningsen to further include the cleaning blade retaining rail comprises a groove for retaining the cleaning blade, as taught by Varner, since it has been held to be
within the general skill of a worker in the art to select a known retaining method on the basis of its suitability for the intended use of the device.
Regarding Claim 12, Varner, as modified, teaches all of the elements of claim 1 as discussed above.
Varner does not explicitly teach the mirror cleaning device wherein the handle comprises a hand grip.  
Henningsen, however, teaches a mirror cleaning device (10) wherein the handle (16) comprises a hand grip (18; Fig. 10b).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the device of Varner to further include the handle comprises a hand grip, as taught by Henningsen, to provide a device that has an ergonomic benefit to the user, thus providing ease of use.
Regarding Claim 13, Varner, as modified, teaches all of the elements of claim 1 as discussed above.
Varner does not explicitly teach the mirror cleaning device wherein the handle comprises a connector receiving hole for accepting the connector.  
Henningsen, however, teaches a mirror cleaning device (10) wherein the handle comprises a connector receiving hole (62’) for accepting the connector (34).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the device of Varner to further include a connector receiving hole for accepting the connector, as taught by Henningsen, since it has been held to be within the general skill of a worker in the art to select a known retaining method on the basis of its suitability for the intended use of the device.
Regarding Claim 19, Varner teaches all of the elements of claim 14 as discussed above.
Varner does not explicitly teach the mirror cleaning device wherein the handle comprises a hand grip on one end and a connector receiving hole for accepting the connector on an opposing end.  
Henningsen, however, teaches a mirror cleaning device (10) wherein the handle (16) comprises a hand grip (18) on one end and a connector receiving hole (62’) for accepting the connector (34) on an opposing end (Fig. 9).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the device of Varner to further include the handle comprises a hand grip on one end and a connector receiving hole for accepting the connector on an opposing end, as  taught by Henningsen, since it has been held to be within the general skill of a worker in the art to select a known retaining method on the basis of its suitability for the intended use of the device.
Claims 14 – 17 are rejected under 35 U.S.C. 103 as being unpatentable over Varner (U.S. Patent Publication No. 2015/0298659 A1) in view of Savard (CA 3 095 789 A1).
Regarding Independent Claim 14, Varner teaches a mirror cleaning device (100) comprising: a head (Annotated Fig. 2) comprising a connecting bar (204) comprising a pair of connecting members (105), and a squeegee blade  retaining rail (Annotated Fig. 2) attachable to the connecting bar (204) via the pair of connecting members (105); a squeegee blade (104) retained by the squeegee blade retaining rail (Annotated Fig. 2); a connector (108): and a handle (107) attachable to the connecting bar (204) of the head via the connector (108).

    PNG
    media_image3.png
    523
    616
    media_image3.png
    Greyscale

Varner does not teach the squeegee blade retaining rail pivotally attached or where the handle is hollow and configured to retain a spare squeegee blade and the handle is extendable in length.
Savard, however, teaches the squeegee blade retaining rail (110) pivotally attached (Figs. 1 and 5); where the handle (104) is hollow (Page 8, lines 19 – 26) and configured to retain a spare squeegee blade (the limitation is the intended use of the device and it has been held that the recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations and further, due to the handle being hollow, the handle is configured to hold a spare wiper blade) and the handle is extendable in length (Page 2, lines 23 – 30).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the device of Varner to further include the squeegee blade retaining rail pivotally attached or where the handle is hollow and configured to retain a spare squeegee blade and the handle is extendable in length, as taught by Savard, to provide a device that is made to reach across a vehicle, thus proving an effective cleaning.
Regarding Claim 15, Varner, as modified teaches the mirror cleaning device (tool, 100) wherein the connecting bar (204) is arced in shape (bottom portion of 204 is arched in shape).  
Regarding Claim 16, Varner, as modified teaches the mirror cleaning device (tool, 100) wherein the pair of connecting members (105) are snap fit connectors (rivets; Paragraph [0020]).  
Regarding Claim 17, Varner, as modified teaches the mirror cleaning device (tool, 100) wherein the squeegee blade (104) is configured to engage a curved surface (Paragraph [0027]).  

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Varner (U.S. Patent Publication No. 2015/0298659 A1) in view of Savard (CA 3 095 789 A1) and Post (U.S. Patent Publication No. 2014/0259499 A1).
Regarding Claim 18, Varner teaches all of the elements of claim 14 as discussed above.
Varner does not explicitly teach the mirror cleaning device wherein the head further comprises a pair of springs attachable to the squeegee blade retaining rail adjacent to a pair of ends of the squeegee blade retaining rail.  
Post, however, teaches the mirror cleaning device (600) wherein the head (619) further comprises a pair of springs (spring legs, 640; Paragraph [0041]) attachable to the squeegee blade retaining rail (612) adjacent to a pair of ends of the squeegee blade retaining rail (612; Fig. 1). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the device of Varner to further include the head further comprises a pair of springs attachable to the cleaning blade retaining rail adjacent to a pair of ends of the cleaning blade retaining rail, as  taught by Post, since it has been held to be within the general skill of a worker in the art to select a known retaining method on the basis of its suitability for the intended use of the device.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Louk (U.S. Patent No. 2,772,435).
Regarding Independent Claim 20, Louk teaches a mirror cleaning device (Fig. 1) for cleaning a curved surface comprising: a head (Fig. 1) comprising: a connecting bar (17) comprising a pair of connecting members (right and left arms of 17); a squeegee blade retaining rail (wiper blade holder, 13) comprising a groove (14); and a blade fastening wire (biasing springs, 22; Col. 2. Lines 65 – 71) attachable to the squeegee blade retaining rail (13) adjacent to a pair of ends of the squeegee blade retaining rail (13; Fig. 1), and wherein the squeegee blade retaining rail (13) is attachable to the connecting bar (17) via the pair of connecting members (right and left arms of 17); and a squeegee blade (10) retained within the groove (18) of the squeegee blade retaining rail (13); a connector (hole of handle, 27): and a handle (27) attachable to the connecting bar (17) of the head via the connector (hole of handle); and wherein the handle (27) comprises a connector receiving hole (Fig. 1) for accepting the connector (hole of handle, 27) and wherein the blade fastening wire (22) wraps the squeegee blade (10 – vial 13) and the squeegee blade retaining rail (13; Col. 2, lines 31 - 44).
Louk does not explicitly teach the wire penetrating the squeegee blade, however, it would have been obvious to ne having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Louk to teach the wire penetrating the squeegee blade, as claimed, since 
since it has been held to be within the general skill of a worker in the art to select an attachment means on the basis of its suitability for the intended use of the device.
Response to Arguments
Applicant’s arguments, see Arguments/Remarks Made in an Amendment, filed June 17, 2022, with respect to the rejection of claims 1 – 19 under 35 U.S.C. 102 (a)(1) and 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of Louk and Savard.
Applicant’s arguments, see Arguments/Remarks Made in an Amendment, filed June 17, 2022, with respect to the rejection of claims 20 under 35 U.S.C. 102 (a)(1) have been fully considered and are not persuasive.  Therefore, the rejection has been maintained.  
Applicant argues that Louk does not teach 2 springs and further des not teach wherein the blade fastening wires penetrate the squeegee blade and wrap around the squeegee blade retaining rail.
Examiner acknowledges that Louk teaches the one spring but the one spring connects on both sides of the yoke arm as in the instant application.  One of ordinary skill in the art would look to utilize the one spring of Louk to attach the cleaning blade retaining rail adjacent to the pair of ends of the cleaning retaining rail since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.
Further, Examiner acknowledges that Louk fails to teach the wire penetrating the blade, however, it would have been obvious to ne having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Louk to teach the wire penetrating the squeegee blade, as claimed, since it has been held to be within the general skill of a worker in the art to select an attachment means on the basis of its suitability for the intended use of the device.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATINA N HENSON whose telephone number is (571)272-8024. The examiner can normally be reached Monday - Thursday; 5:30am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KATINA N. HENSON/Primary Examiner, Art Unit 3723